     Case 2:21-cr-00106-MCS Document 67-1 Filed 08/25/21 Page 1 of 1 Page ID #:967




 1                    DECLARATION OF AUSA VICTOR A. RODGERS
 2           I, Victor A. Rodgers, declare as follows:
 3           1.    I am the Asset Forfeiture Assistant United States Attorney assigned to this
 4   case.
 5           2.    The government did not receive the motion for return of property until
 6   August 23, 2021 when it was sent via electronic ECF notification to the government late
 7   in the day. The document on its face reflects that the motion was manually filed on
 8   August 19, 2021.
 9           3.    I have reviewed the list of 33 boxes referenced in movants’ Rule 41(g)
10   motion. 30 out of the 33 movants have filed claims, and the 90 day deadline under 18
11   U.S.C. § 983(a)(3)(A) & (B) for the government to either release the property or file a
12   judicial forfeiture complaint expires prior to September 30, 2021 as to 30 of them. The
13   deadline as to the remaining three movants expires in October 2021.
14           4.    Attached hereto as Exhibit A is a copy of Docket No. 30 in Coe v. United
15   States of America, Case No. 2:21-CV-03019-RGK-MAR.
16           5.    On August 25, 2021 at 9:00 a.m. by email, I advised counsel for movants
17   (Brian Silber and Jacek Lentz) of this ex parte application to continue the hearing date on
18   their motion for return of property to November 15, 2021. Counsel (Brian Silber)
19   advised me that they oppose this ex parte application.
20           I declare under penalty of perjury under the laws of the United States of America
21   that the foregoing is true and correct and that this declaration is executed at Los Angeles,
22   California, on August 25, 2021.
23                                                      ____/s/____________
                                                    VICTOR A. RODGERS
24
25
26
27
28
                                                  11
